Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on July 28, 2021.
3.	Claims 1-18 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivovolenko (US 2010/0250201 A1), in view of Aggarwal (US 6,020,954).
	As per claim 1, Sivovolenko discloses:
	- a method, comprising (a method Para [0016]), 
- at a computer with a processor and memory (a computer with a processor and memory, Para [00544], Fig. 1, item 112),
- receiving pixelated image data for a gem, wherein the image data includes an overall gem image and any inclusion within the overall gem image (capturing (i.e. receiving) images or photographs of a gemstone which includes inclusion or internal flaws of the gemstone, Para [0009], Fig. 3, item 302-312), 
- identifying any inclusion in the received pixelated image data for the gem (identifying the inclusion, Fig. 2, item 204, [0026], [0029], Para [0061]), 
- determining a relative inclusion area using the area of the gem and the identified inclusions (determine area of the inclusion in the gem, Fig. 3, item 302-312, Para [0091]), 
- determining a relief parameter for each identified inclusion in the gem (determining the properties such as colour, brightness (i.e. relief parameter) for each inclusion, Para [0026], [0027], [0071]), 
- determining a parameterized location value for each identified inclusion in the gem (determining the location and shape of the inclusion, Fig. 2, item 206, Para [0023], [0037], [0061] - [0062]), 
- determining a type of inclusion for each identified inclusion in the gem (type of inclusion, Para [0029], Fig. 2, item 210), 
- and determining a clarity grade for the gem based on the relative inclusion area, relief parameter, parameterized location, and type (calculating clarity grade for the gem, Fig. 2, item 224, Para [0022], [0087]),   
Sivovolenko does not explicitly disclose calculating an area of the gem using the received pixelated image data. However, in the same field of endeavor Aggarwal in an analogous art disclose calculating an area of the gem using the received pixelated image data (calculating the area of the gemstone, column 4, line 14-20, column 11, line 25-30).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sivovolenko with the teaching of Aggarwal by modifying Sivovolenko such that evaluation of a gemstone to detect an inclusion of such gemstone using a specific area of a gem of Aggarwal for effective way to obtain accurate clarity of gemstone. Person of the ordinary skill in the art would have make that modification because visual appearance of inclusion of a diamond or a gemstone would determine a specific value of a gemstone.  
As per claim 2, rejection of claim 1 is incorporated, and further Sivovolenko discloses:
- wherein the relief parameter is calculated using a calculated ratio of an average pixel value within each inclusion to an average pixel value of an area of the pixelated image with a constant radius surrounding the inclusion (brightness (i.e. relief parameter) is calculated using a ration, Para [0027]).
As per claim 3, rejection of claim 1 is incorporated, and further Sivovolenko discloses:
- adjusting the determined clarity grade based on reflections identified in the received pixelated image data for the gem (modification and adjustment can be made to improve clarity, Para [0069], [0087]).
As per claim 4, rejection of claim 3 is incorporated, and further Sivovolenko discloses:
- further adjusting the adjusted determined clarity grade based on additional inclusions identified in the received pixelated image data for the gem (determining more complex inclusions (i.e. additional inclusions) for the gem, Para [0031]).
As per claim 5, rejection of claim 1 is incorporated, and further Sivovolenko discloses:
- calculating a derived clarity grade for the gem as a function of the relief parameter for each inclusion, and the parameterized locations of the identified inclusions (function used to calculate the clarity grade, Para [0027], [0079]).
As per claim 6, rejection of claim 1 is incorporated, and further Aggarwal discloses:
- wherein determining a clarity grade includes using the relative inclusion area, relief parameter, parameterized location, and type as inputs into at least one of a curve, table, and database (stored in a table in a database, column 3, line 45-50, column 7, line 5-10, column 15, line 5-17).
As per claim 7, rejection of claim 1 is incorporated, and further Aggarwal discloses:
- wherein the type is at least one of, internal and surface reaching inclusions (internal inclusion of a gem, column 3, line 55-60).
As per claim 8, rejection of claim 1 is incorporated, and further Sivovolenko discloses:
- wherein the type is at least one of, internal crystal, internal feather, surface reaching crystal and surface reaching feather (type is crystal and feather or gletz, Para [0071]).
As per claim 9, rejection of claim 1 is incorporated, and further Aggarwal discloses:
- wherein the parametrized location value is at least one of girdle, crown, table-crown, and table (girdle and table, column 15, line 20-30).
As per claim 10-18,
Claims 10-18 are computer readable medium claim corresponding to method claims 1-8 respectively and rejected under the same reason set forth to the rejection of claims 1-8 above.
			Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167